                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EISHO SUZUKI,                                     Case No. 18-cv-06963-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND
                                   9              v.                                       DENYING IN PART DEFENDANTS'
                                                                                           MOTION TO DISMISS WITH LEAVE
                                  10     COUNTY OF CONTRA COSTA, et al.,                   TO AMEND
                                  11                    Defendants.                        Re: Dkt. No. 20
                                  12
Northern District of California
 United States District Court




                                  13          On May 3, 2019, the Court held a hearing on defendants’ motion to dismiss the first amended
                                  14   complaint (“FAC”). For the reasons set forth below, the motion is GRANTED IN PART and

                                  15   DENIED IN PART. The Court GRANTS plaintiff leave to amend. If plaintiff wishes to amend the

                                  16   complaint, he must do so by June 7, 2019. The Court schedules a case management conference for

                                  17   June 14, 2019 at 2:30 p.m.

                                  18
                                  19                                           BACKGROUND

                                  20          On November 16, 2018, plaintiff Eisho Suzuki filed this lawsuit pursuant to 42 U.S.C.

                                  21   § 1983 against the County of Contra Costa, Suzanne Porter, and Does 1-10, alleging violations of

                                  22   his constitutional rights. Porter was employed by the County as a Children and Family Services

                                  23   (“CFS”) social worker. Plaintiff alleges that Porter lied and fabricated evidence in connection with

                                  24   an investigation that Porter conducted into claims of spousal and child abuse made by plaintiff’s

                                  25   then-wife, Roxanne Suzuki,1 and that as a result, plaintiff lost custody of his children from

                                  26
                                  27          1
                                                   The FAC refers to plaintiff’s ex-wife as Roxanne Suzuki. Defendants state that they
                                  28   “understand that she prefers” her maiden name and that for ease of reference defendants refer to
                                       plaintiff’s ex-wife as “Roxanne.” The Court does the same.
                                   1   November 2016 until May 2018. Plaintiff alleges that Porter was unfit to be employed as a social

                                   2   worker and that the County was deliberately indifferent to the risks that she posed in hiring her.

                                   3          The FAC alleges the following about Porter and her background. On May 31, 2012, the

                                   4   Superior Court of California, Contra Costa County issued a domestic violence restraining order

                                   5   (“DVRO”) against Porter for four acts of domestic violence against her ex-husband Arda Aksu.

                                   6   FAC, Ex. A (DVRO) (Dkt. No. 16-1). The Superior Court found that Porter committed domestic

                                   7   violence under California Family Code §§ 6203 and 6211 by: (1) physically abusing Aksu on June

                                   8   8, 2009 and July 10, 2009; (2) violating a mutual non-CLETS restraining order on October 13, 2010,

                                   9   by jumping a fence adjacent to Aksu’s house late at night; and (3) setting up Aksu in a “Dirty DUI”

                                  10   sting operation in which she arranged to have Aksu arrested for driving under the influence so Porter

                                  11   could get greater custody of their child. Id. at 3-10. The FAC contains detailed allegations about

                                  12   the “Dirty DUI” scandal, FAC at ¶¶ 9-25 & FAC, Ex. E (“Disgraced CPS Worker Ousted: Contra
Northern District of California
 United States District Court




                                  13   Costa County Fails to Fix Lives She Unnecessarily Destroyed”) (Dkt. No. 16-5).2 The DVRO

                                  14   against Porter was in effect for three years until May 31, 2015. Id. at 23-29.

                                  15          On August 13, 2012, Aksu filed a complaint against Porter, the County, and several other

                                  16   defendants alleging that his civil rights were violated as a result of the entrapment scheme. FAC

                                  17   ¶ 32(l). See Aksu v. County of Contra Costa et al., Case No. 3:12-cv-04268 CRB (N.D. Cal.).3

                                  18          In November 2014, the County hired Porter as a Child and Family Services social worker.

                                  19   FAC ¶ 31. The FAC alleges that at the time the County hired Porter, the DVRO against her was in

                                  20   effect and Aksu’s lawsuit against Porter and County was pending, and thus the County knew or

                                  21
                                              2
                                  22              According to the May 31, 2012 DVRO, following the issuance of the [temporary
                                       restraining order], Ms. Porter “helped initiate and sponsor a series of deceitful acts by a private
                                  23   investigator designed to cause the arrest of Mr. Aksu for drunk driving.” FAC, Ex. A at 8. The
                                       DVRO discusses the scheme and Porter’s role. Id. at 8-10. The state court noted evidence that
                                  24   Porter had “expressed a strong desire to have Mr. Aksu arrested for drunk driving because he would
                                       drink and drive with her child in the car,” and the court found that “[t]he whole point of the violation
                                  25   of the [temporary restraining order] was to induce Mr. Aksu into a drunken driving offense so as to
                                       give Ms. Porter a significant tactical advantage in her on-going child custody conflicts with Mr.
                                  26   Aksu.” Id. at 8, 11.
                                              3
                                  27             The Court sua sponte takes judicial notice of this case, Aksu v. County of Contra Costa et
                                       al., Case No. 3:12-cv-04268 CRB (N.D. Cal.). The public docket shows that the case was settled
                                  28   with Porter in July 2015 and with the County in October 2015.

                                                                                          2
                                   1   should have known about the DVRO as well as Porter’s involvement in the “Dirty DUI” scandal.

                                   2   Id. at ¶¶ 32(a)-(l). The FAC alleges that the County knew or should have known that Porter was

                                   3   unfit to be a CFS social worker and to make determinations whether abuse was substantiated against

                                   4   parents in custody battles. Id.

                                   5          On December 4, 2015, plaintiff filed for divorce from Roxanne. Id. at ¶ 34. Plaintiff and

                                   6   Roxanne have three biological children together and Roxanne has a child from her first marriage

                                   7   whom plaintiff adopted. Id. at ¶¶ 33, 35. Plaintiff and Roxanne shared 50/50 joint custody of the

                                   8   four children from December 4, 2015 until November 18, 2016. Id. at ¶¶ 33, 39.

                                   9          On August 31, 2015, “a referral was made”4 to CFS accusing plaintiff of abusing the

                                  10   children. Id. at ¶ 36. CFS social worker Ade Gobir investigated the matter and determined that the

                                  11   alleged child abuse by plaintiff was unfounded. Id. On April 6, 2016 and May 24, 2016, two more

                                  12   referrals were made to CFS accusing plaintiff of abusing the four children. Id. at ¶ 37. Porter was
Northern District of California
 United States District Court




                                  13   assigned to investigate these allegations and she prepared two reports dated May 24, 2016 and July

                                  14   1, 2016, determining that the allegations were unfounded. Id. The FAC alleges that “[d]uring this

                                  15   time period, Plaintiff EISHO SUZUKI believed that Defendant SUZANNE PORTER was grossly

                                  16   biased against him with her investigation, but could not prove his suspicions.” Id.

                                  17          On October 14, 2016, a fourth referral was made to CFS accusing plaintiff of abusing his

                                  18   four children, and Porter was assigned to investigate. Id. at ¶ 38. On November 18, 2016, while the

                                  19   fourth referral was pending, Roxanne filed for a DVRO against plaintiff. Id. at ¶ 39. In the request

                                  20   for the DVRO, Roxanne stated,

                                  21          I am fearful that the children and I may suffer irreparable harm by the Petitioner
                                              [Suzuki] if immediate orders are not granted. CFS investigator SUZY PORTER
                                  22          stated I must request that our children be removed from Petitioner’s care. A CFS
                                              report is supposed to follow but I do not know if/when that will occur. However this
                                  23          cannot wait as the [sic] me and the children are in danger.
                                  24   Baker Decl., Ex. A at A-021 (Dkt. No. 20-2).5 Roxanne stated that “Suzy Porter has warned me

                                  25
                                              4
                                  26             The FAC does not state who made the referral. However, based upon statements in
                                       Roxanne’s November 2016 request for a DVRO, it appears that Roxanne initiated this referral and
                                  27   the subsequent referrals.
                                              5
                                  28              Defendants request judicial notice of various state court orders and documents from
                                       plaintiff’s family court proceedings. Plaintiff does not object. The court orders and other documents
                                                                                          3
                                   1   that if I did not take action to protect the children (over and above anxiously awaiting the results of

                                   2   our custody evaluation) that there is a great possibility that I would be found neglectful and the

                                   3   children could end up in the Juvenile Court system.” Id. Roxanne also stated that “[t]hrough the

                                   4   CFS investigation I was just made aware that the Petitioner had a DUI in 2012 and had a suspended

                                   5   license which I had no idea had occurred [and] [a]pparently he continued to drive the children with

                                   6   a suspended license.” Id. at A-023. Roxanne also claimed that plaintiff drove the children while

                                   7   intoxicated, and that he committed numerous other acts of child and spousal abuse. Id. at A-021 to

                                   8   A-025.     The same day, the state court issued a Temporary Restraining Order (“TRO”) that

                                   9   temporarily granted Roxanne legal and physical custody of the children and prohibited plaintiff from

                                  10   having contact with the children until December 6, 2016, the date scheduled for a hearing regarding

                                  11   Roxanne’s request for a DVRO.

                                  12            Plaintiff alleges that he has never been convicted of a DUI, that his license has never been
Northern District of California
 United States District Court




                                  13   suspended, and that he has never driven the children while intoxicated. FAC ¶¶ 40-41. Plaintiff

                                  14   alleges that Porter lied to Roxanne about him having a DUI and a suspended license, lied about him

                                  15   driving the children while intoxicated, and that Porter fabricated evidence showing that he had a

                                  16   DUI and a suspended license. Id. at ¶ 39. As support for this allegation, plaintiff cites deposition

                                  17   testimony that Porter and Roxanne provided in the state family court litigation, which is attached as

                                  18   exhibits to the FAC. Roxanne testified that Porter informed her that plaintiff had a DUI and that his

                                  19   license was suspended, and that she was “presented” with a document (presumably by Porter)

                                  20   showing that plaintiff had a DUI and that his license was suspended. Dkt. No. 16-2 at 408-09

                                  21   (Roxanne’s Depo.). Porter testified that she told Roxanne that she “found a DUI on the police

                                  22   reports” but did not know whether plaintiff actually had a DUI because the reports were confusing,

                                  23   and that she asked Roxanne “if she was aware that he ever had a DUI” because Porter was

                                  24   “concerned if she was letting him drive in the car with them while he was drinking.” Dkt. No. 16-

                                  25   3 at 157, 258 (Porter’s Depo.).

                                  26            On November 28, 2016, Porter met with plaintiff and his aunt, Linda Haley. FAC at ¶ 42.

                                  27

                                  28   are referenced in the FAC and the Court finds it appropriate to GRANT defendants’ request for
                                       judicial notice.
                                                                                     4
                                   1   The FAC alleges that at this meeting, Porter informed plaintiff that she “was planning to substantiate

                                   2   abuse” against plaintiff’s adopted child and Porter threatened plaintiff not to challenge her findings

                                   3   or “things will get worse.” Id. Plaintiff alleges that on November 30, 2016, Porter prepared an

                                   4   investigation report that found that plaintiff abused his adopted child but not his biological children.

                                   5   Id. at ¶ 43. The FAC alleges that “after being informed that [plaintiff] was challenging her findings

                                   6   that he abused his one (1) adopted child, [Porter] made good on her threat that ‘things will get worse’

                                   7   for [plaintiff].” Id. at ¶ 44. “Specifically, on February 6, 2017, [Porter] amended her investigation

                                   8   report, dated November 30, 2016, to now substantiate abuse against [plaintiff] for all three (3) of his

                                   9   minor biological children as well.” Id. After plaintiff received Porter’s amended report, which was

                                  10   now dated February 6, 2017, he filed for a grievance hearing with CFS to challenge Porter’s

                                  11   findings. Id. at ¶ 46. The grievance hearing was scheduled for September 22, 2017. Id. at ¶ 49.

                                  12          Meanwhile, on December 6, 2016, the Contra Costa County Superior Court granted
Northern District of California
 United States District Court




                                  13   plaintiff’s request for a continuance of the hearing on the request for the DVRO to allow plaintiff

                                  14   time to conduct discovery and prepare for the hearing. Dkt. No. 20-3 (State Court Order on Request

                                  15   to Continue Hearing). The court scheduled the hearings for March 9 and March 10, 2017.6 Id.

                                  16   Additionally, the court ordered that the November 18, 2016 TRO would remain in effect until the

                                  17   end of the DVRO evidentiary hearings. Id. While the original TRO prohibited plaintiff from having

                                  18   any contact with his children, the December 2, 2016 order modified the TRO to grant plaintiff two

                                  19   hours a week of professionally supervised visitation with his children. Id.

                                  20          The FAC alleges that on March 16, 2017, Porter’s “corrupt and violent past was exposed by

                                  21   Daniel Borenstein in the East Bay Times in an article entitled ‘County Hired Social Worker With

                                  22   Domestic Violence History.’”        FAC at ¶ 47.        The FAC includes a link to the article,

                                  23   https://www.mercurynews.com/2017/03/16/borenstein-county-hired-social-worker-with-domestic-

                                  24   violencehistory/. Id. By April 4, 2017, Porter was no longer employed by the County. Id. at ¶ 48.

                                  25          The FAC alleges that on September 14, 2017, one week before the scheduled grievance

                                  26
                                  27          6
                                                The evidentiary hearings were ultimately held on March 9, March 10, March 21, April 28,
                                  28   June 13, and October 16, 2017. Dkt. No. 16-4 at 5 (Transcript of Superior Court Proceedings).

                                                                                          5
                                   1   hearing with CFS, the County reversed Porter’s abuse findings against plaintiff as to all of the

                                   2   children. Id. at ¶ 50. The FAC also alleges that the County mailed a letter to plaintiff stating that

                                   3   all abuse is no longer substantiated against him “due to a change in the state of the evidence and

                                   4   unavailability of witnesses.” Id.

                                   5          On October 18, 2017, after multiple days of evidentiary hearings on Roxanne’s DVRO

                                   6   request, the court ordered that a permanent DVRO be issued and remain in effect against plaintiff

                                   7   until May 18, 2018. FAC, Ex. D at 11 (Transcript) (Dkt. No. 16-4 ). The DVRO limited plaintiff

                                   8   to two three-hour visits per week with his biological children and no visits with his adopted son.

                                   9   See Baker Decl., Ex. E (Oct. 18, 2017 Minute Order) (Dkt. No. 20-6). According to the court

                                  10   transcript, the court “found that there is enough to issue a restraining order, because even if it was

                                  11   nothing but that swimming-pool incident,7 that you were clearly, I mean, the description is it was

                                  12   out of control. You were drunk, you were irritating – it was described as extremely awkward by
Northern District of California
 United States District Court




                                  13   one of the witnesses. You were disturbing [Roxanne’s] peace.” Dkt. No. 16-4 at 10:21-11:2. The

                                  14

                                  15          7
                                                The following description of the “swimming pool incident” is taken from the Court of
                                  16   Appeal’s decision affirming the trial court:

                                  17          Sometime in the spring of 2016, one of the Suzuki children was competing in a swim
                                              meet. Jeanine Dias, a friend of the Suzukis, and one of the third parties on whose
                                  18          testimony the trial court specifically relied, was present and testified that Eisho
                                              arrived after the rest of the family, carrying a beer. He was “pushy” towards
                                  19          Roxanne, following her around and demanding that she pay attention to him. He
                                              said, “Kiss me, Roxanne” and told the children, “Tell her to kiss me.” Dias reported
                                  20          that the children wanted Roxanne “to just do it,” which she did, “[v]ery quickly.”
                                              Dias said, “It was an awkward day.” After the meet, the Suzuki family went to a
                                  21          birthday party for Dias’s grandson at a restaurant. Dias testified that Eisho did not
                                              appear drunk at the swim meet, but seemed drunk at the party.
                                  22
                                              The child competing in the swim meet testified that Eisho arrived at the meet with a
                                  23          beer in his hand and one or two in his back pockets. He testified that Eisho caused a
                                              scene by telling Roxanne, “Kiss me now,” and then raising his voice. When they
                                  24          arrived at the restaurant for the party, Eisho got out of the car and threw a bottle on
                                              the ground, where it shattered.
                                  25
                                              Roxanne testified that Eisho arrived late at the swim meet with at least two beers,
                                  26          drank beer at the meet, and asked her to kiss him “a lot.” He was yelling, she and
                                              the children were embarrassed, and she tried to pacify him. She testified that Eisho
                                  27          acted very drunk at the party later that day, “being obnoxious,” and yelling and
                                              following her around. She said she tried to avoid him without making a scene.
                                  28
                                       FAC, Ex. F at 4-5 (Dkt. No. 20-7).
                                                                                         6
                                   1   court did not find that plaintiff abused the children, and the court did not address Roxanne’s

                                   2   allegations that plaintiff had a DUI or a suspended license. See id. at 9-10.

                                   3           On February 25, 2019, the Court of Appeal of the State of California, First Appellate District

                                   4   affirmed the issuance of the DVRO against plaintiff. FAC, Ex. F (Dkt. No. 20-7). According to the

                                   5   Court of Appeal, the trial court did not abuse its discretion, and that “the evidence supports a

                                   6   conclusion that by harassing and pursuing Roxanne at the swim meet and the following party,

                                   7   [plaintiff] engaged in conduct that justifies the imposition of a restraining order.” Id. at 6.

                                   8

                                   9                                           LEGAL STANDARD

                                  10           A complaint must contain “a short and plain statement of the claim showing that the pleader

                                  11   is entitled to relief,” Fed. R. Civ. Pro. 8(a)(2), and a complaint that fails to do so is subject to

                                  12   dismissal pursuant to Rule 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, the plaintiff
Northern District of California
 United States District Court




                                  13   must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

                                  14   Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to

                                  15   allege facts that add up to “more than a sheer possibility that a Defendant has acted unlawfully.”

                                  16   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened fact pleading

                                  17   of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the speculative

                                  18   level.” Twombly, 550 U.S. at 544, 555. “A pleading that offers ‘labels and conclusions’ or ‘a

                                  19   formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678

                                  20   (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

                                  21   devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “While legal

                                  22   conclusions can provide the framework of a complaint, they must be supported by factual

                                  23   allegations.” Id.

                                  24           In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts alleged in

                                  25   the complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los

                                  26   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to accept as

                                  27   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  28   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
                                                                                          7
                                   1          As a general rule, the court may not consider materials beyond the pleadings when ruling on

                                   2   a Rule 12(b)(6) motion. Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001). However,

                                   3   the court may take judicial notice of some public records, including the ‘records and reports of

                                   4   administrative bodies.’” United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (citing Interstate

                                   5   Nat. Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1953)). The court may not take judicial

                                   6   notice of facts in the public record that are subject to reasonable dispute. Lee, 250 F.3d at 690.

                                   7          If the Court dismisses the complaint, it must then decide whether to grant leave to amend.

                                   8   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no

                                   9   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  10   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

                                  11   (citations and internal quotation marks omitted).

                                  12
Northern District of California
 United States District Court




                                  13                                              DISCUSSION

                                  14          The FAC alleges three causes of action: (1) violation of the Fourth and Fourteenth

                                  15   Amendments pursuant to 42 U.S.C § 1983 against the County and Does 1 through 10 for the

                                  16   “unconstitutional hiring” of Porter; (2) violation of the Fourth and Fourteenth Amendments pursuant

                                  17   to 42 U.S.C. §§ 1983 & 1986 against the County and Does 1 through 10 based on numerous customs

                                  18   and practices, including the hiring of Porter; and (3) violation of the Fourth and Fourteenth

                                  19   Amendments pursuant to 42 U.S.C. § 1983 against the County, Porter, and Does 1 through 10, based

                                  20   on Porter’s fabrication of evidence and defendants’ interference with plaintiff’s rights to familial

                                  21   association with his children.

                                  22          Defendants move to dismiss all of plaintiff’s claims. Before turning to the parties’ specific

                                  23   arguments regarding each claim, the Court notes the following. Plaintiff has named the County as

                                  24   a defendant in each of the three causes of action, and alleges under each cause of action that the

                                  25   County is liable for hiring Porter. As set forth below, the Court concludes that plaintiff has stated a

                                  26   claim against the County for hiring Porter. The Court will grant plaintiff leave to amend if plaintiff

                                  27   wishes to allege additional theories of liability against the County, such as based on other policies

                                  28   or customs. However, in the interest of clarity, any amended complaint shall set forth the claims
                                                                                           8
                                   1   against the County under a single cause of action, rather than multiple causes of action containing

                                   2   similar allegations.

                                   3          In addition, plaintiff alleges that defendants have violated his Fourth and Fourteenth

                                   4   Amendment rights. As set forth below, the Court concludes that plaintiff has sufficiently alleged a

                                   5   violation of his Fourteenth Amendment rights based on his claims that Porter lied and fabricated

                                   6   evidence about plaintiff having a DUI and a suspended license, as well as a Fourteenth Amendment

                                   7   violation of his right to familial association. However, based upon the Court’s research, the cases

                                   8   analyzing Fourth Amendment violations in the context of child custody and child abuse proceedings

                                   9   involve situations where children have been removed from their parents and placed into state

                                  10   custody. See e.g., Keates v. Koile, 883 F.3d 1228 (9th Cir. 2018). If plaintiff wishes to pursue a

                                  11   Fourth Amendment claim in the amended complaint, plaintiff must provide authority for the

                                  12   proposition that the Fourth Amendment is applicable here.
Northern District of California
 United States District Court




                                  13          Finally, the second cause of action is brought pursuant to 42 U.S.C. §§ 1983 and 1986.

                                  14   However, “§ 1986 provides a cause of action against ‘[e]very person who, having knowledge that

                                  15   any of the wrongs conspired to be done, and mentioned in section 1985 . . . are about to be

                                  16   committed, and having power to prevent or aid . . . neglects or refuses to do so.’ Hence, there can

                                  17   be no valid claim under § 1986 of neglect to prevent a known conspiracy, in the absence of a

                                  18   conspiracy under § 1985.” Santistevan v. Loveridge, 732 F.2d 116, 118 (10th Cir. 1984). The FAC

                                  19   does not allege a conspiracy claim under section 1985, and therefore plaintiff may not bring a claim

                                  20   under section 1986.

                                  21

                                  22   I.     Violation of Fourteenth and Fourth Amendment Rights by Porter and County (Third
                                              Cause of Action)8
                                  23
                                              Plaintiff alleges that Porter and the County violated his rights under the Fourth and
                                  24
                                       Fourteenth Amendments.      The FAC alleges that “a reasonable social worker in SUZANNE
                                  25
                                       PORTER’s situation would know that there is a clearly established due process right not to be
                                  26
                                  27          8
                                                The Court analyzes the third cause of action first because that is the only claim alleged
                                  28   against Porter, and whether plaintiff can state a claim against the County depends, in part, on
                                       whether plaintiff has stated a claim against Porter for a violation of his constitutional rights.
                                                                                         9
                                   1   subjected to false accusations on the basis of false evidence that was deliberately fabricated by the

                                   2   government such that a reasonable social worker in SUZANNE PORTER’s situation would know

                                   3   that it is unlawful to lie, fabricate evidence, alter reports, attempt to coerce Plaintiff EISHO SUZUKI

                                   4   into not contesting her findings, coerce Roxanne Suzuki into filing a DVRO against Plaintiff based

                                   5   on false evidence and other corrupt practices.” FAC ¶ 71.9

                                   6          Defendants argue that the state court orders “establish that the state court, not the County or

                                   7   Ms. Porter, limited Plaintiff’s parental rights” and therefore plaintiff cannot show that he lost his

                                   8   parental rights as a result of unconstitutional actions by the County or Porter. Motion at 1 (Dkt. No.

                                   9   20). Defendants also argue that plaintiff cannot collaterally attack the state court orders limiting his

                                  10   parental rights, and defendants emphasize the fact that ultimately the state trial court limited

                                  11   plaintiff’s parental rights based on the “swimming pool incident,” and the California Court of

                                  12   Appeal affirmed that decision.
Northern District of California
 United States District Court




                                  13          In response, plaintiff’s opposition frames his claim against Porter as one for “judicial

                                  14   deception,” and he contends that Porter violated his constitutional rights by, inter alia, fabricating

                                  15   evidence and lying to Roxanne in connection with “coercing” Roxanne to request the DVRO.

                                  16   Defendants contend that plaintiff cannot state a claim for judicial deception against Porter because

                                  17   “the FAC does not contain any factual allegations regarding any false statements made by Ms. Porter

                                  18   to Judge Cope in order to obtain an order, only statements allegedly made by Ms. Porter to

                                  19   [Roxanne].” Dkt. No. 23 at 6 (Defendants’ Reply Brief). Defendants also argue that Porter has

                                  20   absolute immunity for any testimony that she provided in the state court, and that Porter’s amended

                                  21   February 2017 report could not have had any bearing on the November and December 2016 DVROs

                                  22   or the October 2017 DVRO.

                                  23          The Court concludes that plaintiff has stated a claim against Porter for a violation of his

                                  24   Fourteenth Amendment rights. “The Fourteenth Amendment prohibits the deliberate fabrication of

                                  25   evidence by a state official.” Spencer v. Peters, 857 F.3d 789, 793 (9th Cir. 2017); see also

                                  26   Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1111 (9th Cir. 2010) (“[A]n interviewer

                                  27

                                  28
                                              9
                                                 Plaintiff’s allegations against the County in the first cause of action are duplicative of the
                                       allegations contained in the second and third causes of action and are addressed infra.
                                                                                         10
                                   1   who deliberating mischaracterizes witness statements in her investigative report . . . commits a

                                   2   constitutional violation.” “[T]o prevail on a claim of judicial deception in a child abuse or custody

                                   3   proceeding, a plaintiff must show that ‘(1) the defendant official deliberately fabricated evidence

                                   4   and (2) the deliberate fabrication caused the plaintiff’s deprivation of liberty.’” Keates v. Koile, 883

                                   5   F.3d 1228, 1240 (9th Cir. 2018) (quoting Spencer, 857 F.3d at 798). “To establish the second

                                   6   element of causation, the plaintiff must show that (a) the act was the cause in fact of the deprivation

                                   7   of liberty, meaning that the injury would not have occurred in the absence of the conduct; and (b)

                                   8   the act was the ‘proximate cause’ or ‘legal cause’ of the injury, meaning that the injury is of a type

                                   9   that a reasonable person would see as a likely result of the conduct in question.” Id.

                                  10          Further, social workers are not entitled to absolute immunity from claims that they fabricated

                                  11   evidence during an investigation or made false statements in a dependency petition affidavit they

                                  12   signed under penalty of perjury because such actions are not similar to discretionary decisions about
Northern District of California
 United States District Court




                                  13   whether to prosecute. See Hardwick v. Vreeken, 844 F.3d 1112, 1116 (9th Cir. 2017) (affirming

                                  14   denial of absolute immunity because alleged false actions complained of involved conduct outside

                                  15   quasi-prosecutorial advocates); Beltran v. Santa Clara County, 514 F.3d 906, 908 (9th Cir. 2008)

                                  16   (en banc) (reversing district court’s finding of absolute immunity for social worker’s investigatory

                                  17   conduct); Costanich, 627 F.3d at 1109 (affirming district court’s finding of no absolute immunity

                                  18   for social worker’s investigating charges against foster parent and filing declaration in support of

                                  19   guardianship termination proceedings);

                                  20          Here, plaintiff has alleged that Porter deliberately fabricated evidence and showed that

                                  21   evidence to Roxanne in connection with directing Roxanne that she must request a DVRO. Plaintiff

                                  22   also alleges that Porter amended her report to falsely substantiate charges of abuse against plaintiff

                                  23   in retaliation for plaintiff challenging her findings. On this record, the Court finds that the pleadings

                                  24   are sufficient to state a claim. Defendants raise a number of arguments about the lack of causation

                                  25   that the Court cannot resolve without a fuller factual record. However, the Court does find as a

                                  26   matter of law that the state trial court’s October 18, 2017 order establishes that from that point

                                  27   onward, plaintiff’s parental rights were limited due to the “swimming pool incident,” and not

                                  28   because of anything Porter is alleged to have done. Thus, plaintiff may pursue his claim against
                                                                                          11
                                   1   Porter (and his related claim against the County for the hiring of Porter) for violations of his

                                   2   constitutional rights until October 18, 2017.

                                   3

                                   4   II.     Unconstitutional Hiring (First Cause of Action)
                                   5           Plaintiff alleges a claim for “unconstitutional hiring” against the County. Plaintiff alleges

                                   6   that the County “disregarded a known and obvious consequence of hiring” Porter and “failed to

                                   7   adequately scrutinize” Porter’s background prior to hiring her. FAC at ¶ 61.

                                   8           Defendants contend that this claim fails because plaintiff has not alleged an underlying

                                   9   constitutional violation by Porter. For the reasons set forth above, the Court disagrees. Defendants

                                  10   also contend that plaintiff’s allegations are conclusory and that plaintiff has not alleged any facts in

                                  11   support of the claim that the County’s “unconstitutional hiring” of Porter harmed plaintiff.

                                  12           Local governments are “persons” subject to liability under 42 U.S.C. § 1983 where official
Northern District of California
 United States District Court




                                  13   policy or custom causes a constitutional tort. See Monell v. Dep’t of Social Servs., 436 U.S. 658,

                                  14   690 (1978). “[A] municipality may not be held liable under § 1983 solely because it employs a

                                  15   tortfeasor.” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 403 (1997); Monell,

                                  16   436 U.S. at 691. To impose municipal liability under § 1983 for a violation of constitutional rights

                                  17   resulting from governmental inaction or omission, a plaintiff must show: “(1) that he possessed a

                                  18   constitutional right of which he or she was deprived; (2) that the municipality had a policy; (3) that

                                  19   this policy amounts to deliberate indifference to the plaintiff’s constitutional rights; and (4) that the

                                  20   policy is the moving force behind the constitutional violation.” Oviatt By and Through Waugh v.

                                  21   Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389

                                  22   (1989) (internal quotation marks omitted).

                                  23           The Supreme Court has held that in the limited circumstances where there is a direct link

                                  24   between a policymaker’s hiring decision and the constitutional injury, a single hiring decision can

                                  25   be sufficient to trigger municipal liability:

                                  26           A plaintiff must demonstrate that a municipal decision reflects deliberate
                                               indifference to the risk that a violation of a particular constitutional or statutory right
                                  27           will follow the decision. Only where adequate scrutiny of an applicant’s background
                                               would lead a reasonable policymaker to conclude that the plainly obvious
                                  28           consequence of the decision to hire the applicant would be the deprivation of a third
                                                                                           12
                                              party’s federally protected right can the official’s failure to adequately scrutinize the
                                   1          applicant’s background constitute “deliberate indifference.”
                                   2   Brown, 520 U.S. at 411.

                                   3          The Court concludes that plaintiff has alleged such a link. Plaintiff alleges that at the time

                                   4   the County hired Porter, a DVRO was in effect against Porter for committing numerous acts of

                                   5   domestic violence against her ex-husband, including setting him up to be arrested for a DUI in order

                                   6   to gain greater custody of their child. Plaintiff alleges that if the County had conducted an adequate

                                   7   screening, the County would have learned about Porter’s DVRO (which recounts, inter alia,

                                   8   numerous instances of Porter lying) and her involvement in the “Dirty DUI” scandal. Plaintiff

                                   9   alleges that Porter lied to Roxanne about plaintiff having a DUI and a suspended license, and that

                                  10   Porter fabricated evidence about those matters. The Court finds that this is a sufficiently close link

                                  11   between the alleged inadequate screening and the constitutional injury to state a claim against the

                                  12   County.
Northern District of California
 United States District Court




                                  13

                                  14   III.   Other bases of Monell liability (Second Cause of Action)
                                  15          Plaintiff’s second cause of action against the County alleges “on information and belief” that

                                  16   the County: (a) had a “custom of using trickery, duress, fabrication and/or false testimony and/or

                                  17   evidence” and failed to disclose exculpatory evidence “in preparing and presenting reports and court

                                  18   documents to the Court;” (b) implemented a policy of “inadequate training, and/or by failing to train

                                  19   its officers, agents, employees and state actors, in providing the constitutional protections

                                  20   guaranteed to individuals . . when performing actions related to child abuse and domestic violence

                                  21   proceedings;” (c) implemented a policy of “inadequate supervision, and/or by failing to train its

                                  22   officers, agents, employees and state actors, in providing the constitutional protections guaranteed

                                  23   to individuals . . when performing actions related to child abuse and domestic violence

                                  24   proceedings;” (d) implemented a policy of “inadequate hiring, and/or by failing to train its officers,

                                  25   agents, employees and state actors, in providing the constitutional protections guaranteed to

                                  26   individuals . . when performing actions related to child abuse and domestic violence proceedings;”

                                  27   and (e) had a policy of “making false allegations in investigative reports . . . when there is no

                                  28   evidentiary basis to support the charge” and “deliberately failed to ameliorate the problem through
                                                                                         13
                                   1   the promulgation of polices to regulate the conduct of its social workers.” FAC at ¶¶ 65(a)-(e).

                                   2   Plaintiff alleges that these policies were the moving force behind the violation of his constitutional

                                   3   rights.

                                   4             Defendants contend that plaintiff’s allegations are conclusory. With the exception of

                                   5   plaintiff’s claims regarding the County’s hiring of Porter discussed supra, the Court agrees. Plaintiff

                                   6   has essentially reframed his allegations about Porter’s specific actions – such as fabricating evidence

                                   7   and making false allegations in investigative reports – and cast them as “policies” and “customs.”

                                   8   However, the Ninth Circuit has held that “[l]iability for improper custom may not be predicated on

                                   9   isolated or sporadic incidents; it must be founded upon practices of sufficient duration, frequency

                                  10   and consistency that the conduct has become a traditional method of carrying out policy.” Trevino

                                  11   v. Gates, 99 F.3d 911, 918 (9th Cir. 1996); see also Rivera v. County of Los Angeles, 745 F.3d 384,

                                  12   398 (9th Cir. 2014); McDade v. West, 223 F. 3d 1135, 1142 (9th Cir. 2000). In addition, a local
Northern District of California
 United States District Court




                                  13   government’s liability under § 1983 is at “its most tenuous,” when the claim is based on a failure to

                                  14   train. Connick v. Thompson, 563 U.S. 51, 61 (2011).

                                  15             Accordingly, the Court DISMISSES this claim with leave to amend. If plaintiff wishes to

                                  16   pursue any basis of municipal liability beyond the hiring of Porter, plaintiff must be able to allege

                                  17   customs, policies, or practices that are “of sufficient duration, frequency and consistency to

                                  18   constitute an actionable policy or custom.” Trevino, 99 F.3d at 920.

                                  19

                                  20

                                  21                                             CONCLUSION

                                  22             For the foregoing reasons, defendants’ motion is GRANTED in part and DENIED in part

                                  23   with leave to amend. If plaintiff files an amended complaint, plaintiff must follow the Court’s

                                  24   instructions as follows: (1) any Fourth Amendment claims must be supported by authority showing

                                  25   that the Fourth Amendment applies in this context; (2) all claims against the County must be brought

                                  26   under a single cause of action; (3) plaintiff may not bring a claim under 42 U.S.C. § 1986; and (4)

                                  27   if plaintiff wishes to pursue Monell claims beyond the City’s hiring of Porter, plaintiff must allege

                                  28   customs, policies or practices of sufficient duration, frequency and consistency and not simply based
                                                                                         14
                                   1   on Porter’s own actions.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: May 24, 2019        ______________________________________
                                                                    SUSAN ILLSTON
                                   6                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                    15
